  Case 14-14980         Doc 51     Filed 11/02/18 Entered 11/02/18 09:10:56              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-14980
         Edward J Terry
         Krystal J Avery
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/22/2014.

         2) The plan was confirmed on 07/08/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
03/29/2016.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 11/29/2017.

         6) Number of months from filing to last payment: 43.

         7) Number of months case was pending: 54.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $33,200.00.

         10) Amount of unsecured claims discharged without payment: $203,566.18.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-14980       Doc 51       Filed 11/02/18 Entered 11/02/18 09:10:56                     Desc Main
                                     Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor              $18,468.15
       Less amount refunded to debtor                           $891.85

NET RECEIPTS:                                                                                  $17,576.30


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $4,000.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                        $731.59
    Other                                                                   $23.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,754.59

Attorney fees paid and disclosed by debtor:                    $0.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal      Int.
Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
AES AMERICAN EDUCATION SVC      Unsecured     10,431.00            NA              NA            0.00       0.00
ALCOA BILLING CENTER            Unsecured         300.00           NA              NA            0.00       0.00
ARNOLD SCOTT HARRIS             Unsecured         212.00           NA              NA            0.00       0.00
ARNOLD SCOTT HARRIS             Unsecured         215.00           NA              NA            0.00       0.00
Ccrservices                     Unsecured         100.00           NA              NA            0.00       0.00
Cedarwood Cooperative           Secured             0.00           NA              NA            0.00       0.00
CERASTES LLC                    Unsecured      2,613.00       2,550.32        2,550.32      2,550.32        0.00
Comcast                         Unsecured         170.00           NA              NA            0.00       0.00
ECMC                            Unsecured     18,456.00     30,139.56        30,139.56           0.00       0.00
FIA CARD SVC NA                 Unsecured      3,773.00       3,773.71        3,773.71      3,773.71        0.00
FIRST MIDWEST BANK              Unsecured         300.00           NA              NA            0.00       0.00
FORD MOTOR CREDIT               Secured        4,139.00       3,717.47        3,717.47           0.00       0.00
INGALLS MEMORIAL HOSPITAL       Unsecured          50.00           NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE        Priority          761.00        761.01          761.01        761.01        0.00
MCSI INC                        Unsecured      1,193.00            NA              NA            0.00       0.00
MCSI INC                        Unsecured         200.00           NA              NA            0.00       0.00
MCSI INC                        Unsecured         193.00           NA              NA            0.00       0.00
MCSI INC                        Unsecured         200.00           NA              NA            0.00       0.00
MCSI INC                        Unsecured         200.00           NA              NA            0.00       0.00
MCSI INC                        Unsecured         200.00           NA              NA            0.00       0.00
MCSI INC                        Unsecured         200.00           NA              NA            0.00       0.00
MCSI INC                        Unsecured         200.00           NA              NA            0.00       0.00
MCSI INC                        Unsecured         200.00           NA              NA            0.00       0.00
MIDLAND FUNDING LLC             Unsecured         148.00        147.59          147.59        147.59        0.00
Miramedrg                       Unsecured          50.00           NA              NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER   Unsecured         337.00           NA              NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER   Unsecured         337.00           NA              NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER   Unsecured         337.00           NA              NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER   Unsecured         337.00           NA              NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER   Unsecured         337.00           NA              NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER   Unsecured         337.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-14980       Doc 51       Filed 11/02/18 Entered 11/02/18 09:10:56                   Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim         Claim         Claim        Principal       Int.
Name                                Class   Scheduled      Asserted      Allowed         Paid          Paid
MUNICIPAL COLLECTIONS OF AMER   Unsecured         337.00           NA           NA             0.00        0.00
MUNICIPAL COLLECTIONS OF AMER   Unsecured         250.00           NA           NA             0.00        0.00
MUNICIPAL COLLECTIONS OF AMER   Unsecured         250.00           NA           NA             0.00        0.00
MUNICIPAL COLLECTIONS OF AMER   Unsecured         250.00           NA           NA             0.00        0.00
MUNICIPAL COLLECTIONS OF AMER   Unsecured         250.00           NA           NA             0.00        0.00
MUNICIPAL COLLECTIONS OF AMER   Unsecured         250.00           NA           NA             0.00        0.00
MUNICIPAL COLLECTIONS OF AMER   Unsecured         250.00           NA           NA             0.00        0.00
MUNICIPAL COLLECTIONS OF AMER   Unsecured         250.00           NA           NA             0.00        0.00
MUNICIPAL COLLECTIONS OF AMER   Unsecured         125.00           NA           NA             0.00        0.00
MUNICIPAL COLLECTIONS OF AMER   Unsecured         125.00           NA           NA             0.00        0.00
NCO FINANCIAL SYSTEMS           Unsecured         215.00           NA           NA             0.00        0.00
PENN CREDIT CORP                Unsecured         300.00           NA           NA             0.00        0.00
PRA RECEIVABLES MGMT            Secured       23,405.00     24,639.33     24,639.33            0.00        0.00
PRA RECEIVABLES MGMT            Unsecured         737.00        737.06       737.06         737.06         0.00
PRA RECEIVABLES MGMT            Unsecured      1,127.00            NA           NA             0.00        0.00
UNIQUE INSURANCE                Unsecured         234.00           NA           NA             0.00        0.00
US DEPT OF ED NELNET            Unsecured     47,454.00    103,226.62    103,226.62            0.00        0.00
US DEPT OF EDUCATION/NELNET     Unsecured      4,250.00            NA           NA             0.00        0.00
US DEPT OF EDUCATION/NELNET     Unsecured      5,929.00            NA           NA             0.00        0.00
US DEPT OF EDUCATION/NELNET     Unsecured     39,072.00            NA           NA             0.00        0.00
VILLAGE OF EAST HAZEL CREST     Unsecured            NA         250.00       239.52         239.52         0.00
VILLAGE OF FOREST PARK          Unsecured         337.00      4,612.50     4,612.50       4,612.50         0.00
VILLAGE OF OLYMPIA FIELDS       Unsecured         100.00           NA           NA             0.00        0.00


Summary of Disbursements to Creditors:
                                                             Claim           Principal                Interest
                                                           Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                      $0.00                  $0.00               $0.00
      Mortgage Arrearage                                    $0.00                  $0.00               $0.00
      Debt Secured by Vehicle                          $28,356.80                  $0.00               $0.00
      All Other Secured                                     $0.00                  $0.00               $0.00
TOTAL SECURED:                                         $28,356.80                  $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00              $0.00                  $0.00
       Domestic Support Ongoing                              $0.00              $0.00                  $0.00
       All Other Priority                                  $761.01            $761.01                  $0.00
TOTAL PRIORITY:                                            $761.01            $761.01                  $0.00

GENERAL UNSECURED PAYMENTS:                           $145,426.88         $12,060.70                   $0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-14980         Doc 51      Filed 11/02/18 Entered 11/02/18 09:10:56                Desc Main
                                       Document Page 4 of 4



Disbursements:

         Expenses of Administration                             $4,754.59
         Disbursements to Creditors                            $12,821.71

TOTAL DISBURSEMENTS :                                                                      $17,576.30


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
